*654OPINION OF THE COURT
On the court’s own motion, it is determined that Honorable J. Richard Sardino is suspended, with pay, effective immediately, from his office of Judge of the City Court of the City of Syracuse, New York, pending disposition of his request for review of a determination by the State Commission on Judicial Conduct.
Concur: Judges Jasen, Jones, Fuchsberg and Meyer. Chief Judge Cooke and Judges Gabrielli and Wachtler dissent and vote not to suspend pending disposition of the request for review.